Order entered May 7, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01765-CV

                         IN THE INTEREST OF J.T.A., A CHILD

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-54435-2011

                                          ORDER
       By letter filed May 5, 2014, court reporter Sheri J. Vecera informs us that she has

completed the record but has not filed it because she is awaiting payment of her fee. Based on

the letter, we ORDER Ms. Vecera to file, no later than May 20, 2014, either (1) written

verification that no payment has been made or (2) the record. Appellant is cautioned that the

appeal may be submitted without the record if verification of non-payment is received. See TEX.

R. APP. P. 37.3(c).




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE